Exhibit 10.1

EXECUTION COPY

PNM Resources, Inc.

3,400,000 Shares of Common Stock

UNDERWRITING AGREEMENT

New York, New York
March 23, 2005

Banc of America Securities LLC
Morgan Stanley & Co. Incorporated
Wachovia Capital Markets, LLC
   as Representatives for the Underwriters
   listed in Schedule II hereto

c/o Banc of America Securities LLC
9 West 57th Street
New York, New York 10019

c/o Morgan Stanley & Co. Incorporated
1585 Broadway
New York, New York 10036

c/o Wachovia Capital Markets, LLC
One Wachovia Center
301 South College Street
Charlotte, North Carolina 28288-8905

Ladies and Gentlemen:

PNM Resources, Inc., a New Mexico corporation (the "Company") confirms its
agreement with the Underwriters with respect to the issuance and sale by the
Company and the purchase by the Underwriters, of the respective amounts as set
forth on Schedule II of 3,400,000 shares (the "Firm Shares") of Common Stock (no
par value) of the Company (the "Common Stock") and, at the option of the
Underwriters, up to an additional 510,000 shares of Common Stock (the "Option
Shares"; the Firm Shares and the Option Shares are collectively hereinafter
referred to as the "Shares") on the terms and for the purposes set forth in
Section 2.

--------------------------------------------------------------------------------


Capitalized terms used herein without definition shall be used as defined in the
Prospectus (as defined in paragraph 1(b) below), except as otherwise noted
herein.  The term "Underwriters" as used herein shall be deemed to mean the
several persons, firms or corporations (including the representatives
hereinafter mentioned) named in Schedule II hereto, and the term
"Representatives" as used herein shall be deemed to mean the representatives to
this Agreement.  By signing this Agreement, the Representatives represent that
they have been authorized by the other Underwriters to execute this Agreement on
their behalf and to act for them in the manner herein provided.  If there shall
be only one person, firm or corporation named as an addressee above, the term
"Representatives" as used herein shall mean that person, firm or corporation. 
If there shall be only one person, firm or corporation named in Schedule II
hereto, the term "Underwriters" as used herein shall mean that person, firm or
corporation.  All obligations of the Underwriters hereunder are several and not
joint.  Unless otherwise stated, any action under or in respect of this
Agreement taken by the Representatives will be binding upon all the
Underwriters.  For purposes of this Agreement, "Underwriters' Counsel" shall
mean Troutman Sanders LLP.

1.                  Representations and Warranties of the Company.  The Company
represents and warrants to, and agrees with, each Underwriter as set forth below
in this Section 1.

(a)                Filing of Registration Statement and any Preliminary
Prospectus with SEC.  The Company meets the requirements for use of Form S-3
under the Securities Act of 1933, as amended (the "1933 Act"), and has filed
with the Securities and Exchange Commission (the "SEC") the Registration
Statements (as defined below) and each Preliminary Prospectus (as defined below)
relating to the Shares, required to be filed pursuant to Rule 424 under the 1933
Act; and the Registration Statements have been declared effective by the SEC
under the 1933 Act and meet the requirements set forth in paragraph (a)(1)(ix)
or (a)(1)(x) of Rule 415 under the 1933 Act and comply in all other material
respects with such Rule 415.  No stop order suspending the effectiveness of the
Registration Statements or any part thereof has been issued under the 1933 Act
and no proceedings for that purpose have been instituted or threatened by the
SEC, and any request on the part of the SEC for additional information has been
complied with by the Company.  For purposes of this Agreement, the following
terms used herein shall have the following meanings:  (i) "Registration
Statements", collectively, shall mean the registration statement on Form S-3
(No. 333-106080) and the registration statement on Form S-3 (No. 333-121059)
(the "Second Registration Statement"), in each case, filed by the Company with
the SEC for the registration under the 1933 Act of certain securities of the
Company, including the Shares, as amended and supplemented to the date of this
Agreement and including the exhibits thereto, and shall be deemed to include the
Incorporated Documents (as defined below) as of the date hereof; (ii)
"Incorporated Documents" shall mean the documents filed by the Company with the
SEC under the Securities Exchange Act of 1934, as amended (the "1934 Act"), that
are, or are deemed to be, incorporated by reference in the Preliminary
Prospectus or the Prospectus pursuant to Item 12 of Form S-3 under the 1933 Act;
(iii) "Preliminary Prospectus" shall mean (A) the combined prospectus included
in the

2

--------------------------------------------------------------------------------


Second Registration Statement prior to the initial Effective Date (as defined
below) with respect to the Second Registration Statement, or (B) any supplement
to the combined prospectus included in the Second Registration Statement at the
initial Effective Date with respect to the Second Registration Statement, as
such prospectus may be amended or supplemented as of the date thereof, used in
connection with the offering and sale of the Shares (other than making
confirmations of sales of the Shares) filed with the SEC pursuant to Rule 424
under the 1933 Act, and shall in each case be deemed to include the Incorporated
Documents; and (iv) "Effective Date" with respect to each Registration Statement
shall mean the later of (x) the date or time that such Registration Statement or
any post-effective amendment thereto was declared effective by the SEC under the
1933 Act and (y) the date that the Company's most recent Annual Report on Form
10-K was filed with the SEC under the 1934 Act.  For purposes of this Agreement,
the words "amend," "amendment," "amended," "supplement" or "supplemented" with
respect to the Registration Statement or the Prospectus shall mean (i)
amendments or supplements to the Registration Statement or the Prospectus and
(ii) Incorporated Documents, in each case filed with the SEC or sent to
prospective purchasers of the Shares after the date of this Agreement and prior
to the completion of the distribution of the Shares; provided, however, that any
supplement to the prospectus included in the Second Registration Statement at
the initial Effective Date with respect to the Second Registration Statement, as
such prospectus may be amended or supplemented, filed with the SEC pursuant to
Rule 424(b) under the 1933 Act with respect to an offering of securities of the
Company other than the Shares shall not be deemed to be a supplement to, or a
part of, the Prospectus.

(b)               Registration Statements; Prospectus; Incorporated Documents.
(i)  The Registration Statements, at their respective Effective Dates, any
Preliminary Prospectus, when delivered to the Underwriters for their use in
marketing the Shares, and the Prospectus, at the time it is filed with the SEC
pursuant to Rule 424(b) under the 1933 Act and when delivered to the
Underwriters for their use in making confirmations of sales of the Shares,
complied and will comply, as the case may be, in all material respects with the
applicable requirements of the 1933 Act and the rules and regulations of the SEC
thereunder; (ii) the Registration Statement, at the Effective Date, did not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; (iii) the Prospectus, at the time it is filed with the SEC pursuant
to Rule 424(b) under the 1933 Act, when delivered to the Underwriters for their
use in making confirmations of sales of the Shares at the Closing Date (and, if
any Shares that are Option Shares are purchased, at the Second Closing Date),
will not and any Preliminary Prospectus, when delivered to the Underwriters for
their use in marketing the Shares, did not include any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; and (iv) each Incorporated Document, at the time it was or
is filed with the SEC, or at the time it became or becomes effective, pursuant
to the 1934 Act, complied and will comply, as the case may be, in all material

3

--------------------------------------------------------------------------------


respects with the applicable requirements of the 1934 Act and the rules and
regulations of the SEC thereunder and, at such times, did not contain and will
not contain, as the case may be, an untrue statement of a material fact and did
not omit and will not omit, as the case may be, to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that, in the case of clauses (i), (ii) and (iii) above, the Company makes no
representation or warranty as to information  furnished by the Underwriters in
writing to the Company expressly for use in the Prospectus, which for purposes
of this Agreement shall be deemed to consist solely of the statements set forth
in the sentence on the cover page of the Prospectus Supplement relating to
delivery of the Shares and, under the caption "Underwriting" in the Prospectus
Supplement, the third paragraph and the two successive paragraphs relating to
stabilizing transactions (collectively, the "Underwriter Information"). For
purposes of this Agreement, "Prospectus" shall mean the combined prospectus
included in the Second Registration Statement at the initial Effective Date with
respect to the Second Registration Statement, as such prospectus may be amended
or supplemented (including by Incorporated Documents) as of the date hereof,
including by a supplement thereto specifying the terms of the Shares and the
plan of distribution thereof (the "Prospectus Supplement"), as first filed with
the SEC pursuant to Rule 424(b) under the 1933 Act.

(c)                Due Incorporation and Qualification of the Company and its
Subsidiaries.  The Company has been duly incorporated and is validly existing as
a corporation in good standing under the laws of the jurisdiction in which it is
chartered or organized with full corporate power and authority to own its
properties and conduct its business as described in the Prospectus, and is duly
qualified to do business as a foreign corporation and is in good standing under
the laws of each jurisdiction which requires such qualification where the
failure to be so qualified would, individually or in the aggregate, reasonably
be expected to cause a material adverse change in the condition (financial or
otherwise), prospects, earnings, business or properties of the Company and its
subsidiaries, taken as a whole, whether or not arising from transactions in the
ordinary course of business (a "Material Adverse Change").  Each significant
subsidiary (as defined in Rule 405 under the 1933 Act) of the Company has been
duly incorporated and is validly existing as a corporation in good standing
under the laws of the jurisdiction in which it is chartered or organized, with
full corporate power and authority to own its properties and conduct its
business as described in the Prospectus; each such subsidiary is duly qualified
to do business as a foreign corporation and is in good standing under the laws
of each jurisdiction which requires such qualification where the failure to be
so qualified would, individually or in the aggregate, reasonably be expected to
cause a Material Adverse Change; and all of the issued and outstanding capital
stock of each such subsidiary of the Company has been duly authorized and
validly issued and is fully paid and nonassessable, and all of such capital
stock is owned by the Company, directly or indirectly, free from liens,
encumbrances and defects of title, with the exception of the outstanding
preferred stock of Public Service Company of New Mexico, which is owned by third
parties.

4

--------------------------------------------------------------------------------


(d)               Holding Company Status. The Company is a "public utility
holding company" within the meaning of the Public Utility Holding Company Act of
1935, as amended (the "1935 Act"), and is registered as such under such Act.

(e)                Authorization of the Shares.  The Shares have been duly
authorized for issuance and sale pursuant to this Agreement and when issued and
delivered by the Company pursuant to this Agreement will be validly issued,
fully paid and non-assessable and will not be subject to any preemptive or
similar rights.

(f)                 Conformity to Description.  The Shares conform in all
material respects to the description thereof contained in the Prospectus.

(g)                Listing on NYSE.  The Common Stock is, and upon issuance the
Shares will be, listed on the New York Stock Exchange.

(h)                Material Adverse Changes.  Since the date of the most recent
financial statements to be included or incorporated by reference in the
Prospectus (exclusive of any supplement thereto), there has been no Material
Adverse Change, except as set forth in or contemplated in the Prospectus
(exclusive of any supplement other than the Prospectus Supplement filed after
the date hereof).

(i)                  Underwriting Agreement.  This Agreement has been duly
authorized, executed and delivered by the Company.

(j)                 Investment Company Act.  The Company is not and, after
giving effect to the offering and sale of the Shares and the application of the
proceeds thereof as described in the Prospectus, will not be an "investment
company" or a company "controlled" by an "investment company" which is required
to be registered under the Investment Company Act of 1940, as amended.

(k)               Regulatory Approvals; No Other Consents Required.  An
appropriate order or orders have been entered by the SEC under the 1935 Act (the
"1935 Act Order"), authorizing the transactions contemplated by this Agreement;
the 1935 Act Order is in full force and effect and is not subject to any pending
appeal or request for rehearing or reconsideration; the 1935 Act Order is
sufficient to authorize the issuance and sale of the Shares; and no further
consent, approval, authorization, filing with or order of any court or
governmental agency or body is required for the issuance and sale by the Company
of the Shares or the consummation by the Company of the transactions
contemplated by this Agreement, except such as have been obtained under the 1933
Act, such as will be obtained under the 1934 Act, such as may be required under
the blue sky laws of any jurisdiction in connection with the purchase and
distribution of the Shares by the Underwriters in the manner contemplated herein
and in the Prospectus and the filing of a Rule 24 certificate pursuant to the
1935 Act Order.

5

--------------------------------------------------------------------------------


(l)                  No Conflicts. Neither the issuance and sale by the Company
of the Shares, the compliance by the Company with all of the provisions of this
Agreement, nor the consummation of the transactions herein contemplated, will
conflict with, result in a breach or violation or imposition of any lien, charge
or encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, (i) the charter or by-laws of the Company or any of
its subsidiaries or (ii) the terms of any indenture, contract, lease, mortgage,
deed of trust, note agreement, loan agreement or other agreement, obligation,
condition, covenant or instrument to which the Company or any of its
subsidiaries is a party or bound or to which its or their property is subject,
or (iii) any statute, law, rule, regulation, judgment, order or decree
applicable to the Company or any of its subsidiaries of any court, regulatory
body, administrative agency, governmental body, arbitrator or other authority
having jurisdiction over the Company or any of its subsidiaries or any of its or
their properties; the execution, delivery and performance of this Agreement will
not require the approval or consent of any holder or trustee of any debt or
other obligations or securities of the Company which will not have been
obtained.

(m)              Financial Statements. The consolidated financial statements and
schedules of the Company and its consolidated subsidiaries included in the
Prospectus and the Registration Statements present fairly in all material
respects the financial condition, results of operations and cash flows of the
Company as of the dates and for the periods indicated, comply as to form with
the applicable accounting requirements of the 1933 Act and the rules and
regulations thereunder and have been prepared in conformity with generally
accepted accounting principles applied on a consistent basis throughout the
periods involved (except as otherwise noted therein). The selected financial
data set forth under the caption "Prospectus Supplement Summary - Summary
Financial Data" in the Prospectus fairly present, on the basis stated in the
Prospectus, the information included therein.

(n)                Litigation.  No action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any of its subsidiaries or its or their property is pending or, to
the best knowledge of the Company, threatened that (i) could reasonably be
expected to have a material adverse effect on the performance of this Agreement
or the consummation of any of the transactions contemplated hereby or (ii) could
reasonably be expected to cause a Material Adverse Change, except as set forth
in or contemplated in the Prospectus (exclusive of any supplement other than the
Prospectus Supplement filed after the date hereof); and no labor disturbance by
or dispute with the employees of the Company exists or is, to the best knowledge
of the Company, threatened or is imminent that could reasonably be expected to
cause a Material Adverse Change, except as set forth in or contemplated in the
Prospectus (exclusive of any supplement other than the Prospectus Supplement
filed after the date hereof).

6

--------------------------------------------------------------------------------


(o)               Compliance.  The Company owns or leases all such properties as
are necessary to the conduct of its operations as presently conducted; the
Company is not in non-compliance with any term or condition of, nor has failed
to obtain and maintain in effect, any license, certificate, permit or other
governmental authorization required for the ownership or lease of its property
or the conduct of its business, which violation, non-compliance or failure,
individually or in the aggregate, could reasonably be expected to cause a
Material Adverse Change, except as set forth in or contemplated in the
Prospectus (exclusive of any supplement other than the Prospectus Supplement
filed after the date hereof); and the Company has not received notice of any
proceedings relating to the revocation or material modification of any such
license, certificate, permit or other authorization.

(p)               No Defaults. Neither the Company nor any of its significant
subsidiaries (as defined in Rule 405 under the 1933 Act) is in violation or
default of (i) any provision of its charter or bylaws or (ii) the terms of any
indenture, contract, lease, mortgage, deed of trust, note agreement, loan
agreement or other agreement, obligation, condition, covenant or instrument to
which it is a party or bound or to which its property is subject.  Neither the
Company nor any of its significant subsidiaries is in violation or default of
any statute, law, rule, regulation, judgment, order or decree of any court,
regulatory body, administrative agency, governmental body, arbitrator or other
authority having jurisdiction over the Company or any of such subsidiaries or
any of its or their properties, as applicable, which violation or default,
individually or in the aggregate, could reasonably be expected to cause a
Material Adverse Change.

(q)               Independent Registered Public Accountants. Deloitte & Touche
LLP (the "Accountants"), who have certified certain financial statements of the
Company and its consolidated subsidiaries and delivered their report with
respect to the audited consolidated financial statements and schedules included
or incorporated by reference in the Prospectus, are independent registered
public accountants with respect to the Company within the meaning of the 1933
Act and the applicable published rules and regulations thereunder.

(r)                 Capital Stock.  The Company has an authorized capitalization
as set forth in the Prospectus and all of the issued shares of capital stock of
the Company have been duly and validly authorized and issued and are fully paid
and non-assessable.

(s)                Environmental Matters.  Except as described in the
Prospectus, each of the Company and its subsidiaries (i) is in compliance with
any and all applicable federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants ("Environmental Laws"), (ii)
has received all permits, licenses or other approvals required of it under
applicable Environmental Laws to conduct its business and (iii) is in compliance
with all terms and conditions of any such permit, license or approval, except
where such non-compliance with Environmental Laws or failure to receive, or
comply with the terms and conditions of required permits, licenses or approvals,
would not, individually or in the aggregate, reasonably be expected to cause a
Material Adverse Change.

7

--------------------------------------------------------------------------------


(t)                 Accounting Controls and Disclosure Controls.  The Company
and its subsidiaries maintain (x) systems of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management's general or specific authorizations; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management's general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences and (y) disclosure controls and procedures (as defined in Rule
13a-15(e) under the 1934 Act).

(u)                Sarbanes-Oxley.  To the best of its knowledge, the Company is
in compliance in all material respects with the applicable provisions of the
Sarbanes-Oxley Act of 2002 (the "Sarbanes-Oxley Act") that are effective and the
rules and regulations of the SEC that have been adopted and are effective
thereunder.

(v)                Acquisition of TNP Enterprises, Inc.  The Company has no
reason to believe that (i) any representation or warranty made by SW
Acquisition, L.P. ("SW Acquisition") in Article III of the Stock Purchase
Agreement dated as of July 24, 2004 between the Company and SW Acquisition (as
amended, the "Acquisition Agreement") is untrue or incorrect in any material
respect or (ii) SW Acquisition will be unable to deliver the certificates as
specified in Sections 7.02(a) and 7.02(b) of the Acquisition Agreement.

(w)             Consolidated Capitalization.  As of the date of the financial
statements filed with the Company's most recent Quarterly Report on Form 10-Q or
Annual Report on Form 10-K, each of the Company and Public Service Company of
New Mexico had common equity of at least thirty percent (30%) of "consolidated
capitalization" (within the meaning of the 1935 Act Order).

(x)                Ratings.  As of the date of this Agreement, the Company does
not have any outstanding securities that are rated by any nationally recognized
statistical rating organization (within the meaning of the 1935 Act Order).

Any certificate signed by any officer of the Company and delivered to the
Representatives or Underwriters' Counsel in connection with the offering of the
Shares shall be deemed a representation and warranty by the Company, as to
matters covered thereby, to each Underwriter.

8

--------------------------------------------------------------------------------


2.                  Purchase.

(a)                On the basis of the representations and warranties herein
contained, but subject to the terms and conditions set forth in this Agreement,
the Company agrees to issue and sell to the Underwriters and the Underwriters
agree to purchase from the Company, at the price, place and time specified, the
total number of Firm Shares set forth in Schedule I hereto.  The number of Firm
Shares to be purchased by each Underwriter hereunder shall be that number of
Firm Shares set forth in Schedule II opposite the name of such Underwriter, plus
any additional number of Firm Shares which such Underwriter may become obligated
to purchase pursuant to the provisions of Section 10 hereof.  In addition, the
Company agrees to issue and sell to the Underwriters up to the total number of
Option Shares to the Underwriters, and the Underwriters, on the basis of the
representations, warranties and agreements set forth herein and subject to the
conditions set forth herein, have the option to purchase the Option Shares. 
Such option is granted solely for the purposes of covering over-allotments in
the sale of the Firm Shares and is exercisable as provided herein.  The price of
both the Firm Shares and the Option Shares shall be as set forth in Schedule I
hereto.  The number of Option Shares to be purchased by each Underwriter shall
be the same percentage of the total number of Option Shares to be purchased by
the several Underwriters as such Underwriter is purchasing of the Firm Shares,
subject to such adjustments as the Representatives in their sole discretion
shall make to eliminate any fractional shares.

(b)               The Company shall not be obligated to deliver any of the
Shares to be delivered on the First Closing Date (as defined in Section 3) or
the Second Closing Date (as defined in Section 3), as the case may be, except
upon payment for all the Shares to be purchased on such Closing Date as provided
herein.

3.                  Time and Place of Closing.  Delivery of the Firm Shares to,
and payment therefor by, the Underwriters shall be made at the time, place and
date specified in Schedule I or such other time, place and date as the
Representatives and the Company may agree upon in writing.  The hour and date of
such delivery and payment are herein called the "First Closing Date" or the
"Closing Date", as the context implies.  On the First Closing Date, the Company,
through the facilities of The Depository Trust Company ("DTC"), shall deliver or
cause to be delivered a securities entitlement with respect to the Firm Shares
to the Underwriters against payment of the purchase price by wire transfer of
same-day funds to a bank account designated by the Company.  Time shall be of
the essence, and delivery at the time and place specified pursuant to this
Agreement is a further condition of the Underwriters' obligation hereunder. 
Upon delivery, the Firm Shares shall be registered in the name of Cede & Co., as
nominee for DTC.

9

--------------------------------------------------------------------------------


At any time on or before the thirtieth day after the date of this Agreement, the
option granted in Section 2 may be exercised by the Underwriters' written notice
being given to the Company.  Such notice shall set forth the aggregate number of
Option Shares as to which the option is being exercised, the denominations in
which the Option Shares are to be issued and the date and time, as determined by
the Underwriters, when the Option Shares are to be delivered; provided, however,
that this date and time shall not be earlier than the First Closing Date nor
earlier than the fourth business day after the date on which the option shall
have been exercised nor later than the fifth business day after the date on
which the option shall have been exercised.  The date and time the Option Shares
are delivered are sometimes referred to as the "Second Closing Date" and the
First Closing Date and the Second Closing Date are sometimes each referred to as
a "Closing Date".

Delivery of and payment for the Option Shares shall be made at the place
specified pursuant to the first sentence of the first paragraph of this Section
3 (or at such other place as shall be determined by agreement among the
Underwriters and the Company) at 10:00 A.M., New York City time, on the Second
Closing Date.  On the Second Closing Date, the Company, through the facilities
of DTC, shall deliver or cause to be delivered a securities entitlement with
respect to the Option Shares to the Underwriters for their accounts against
payment of the purchase price by wire transfer of same-day funds to a bank
account designated by the Company.  Time shall be of the essence, and delivery
at the time and place specified pursuant to this Agreement is a further
condition of the Underwriters' obligation hereunder.  Upon delivery, the Option
Shares shall be registered in the name of Cede & Co., as nominee of DTC.

4.                  Covenants of Company.  The Company covenants and agrees
that:

(a)                Filing of Prospectus.  The Company will promptly transmit
copies of the Prospectus, and any amendments or supplements thereto, in a form
approved by the Underwriters, to the SEC for filing pursuant to Rule 424(b)
under the 1933 Act.

(b)               Copies of Registration Statements and Prospectus; Notice of
Stop Orders.  The Company will deliver to the Underwriters and to Underwriters'
Counsel (i) one conformed copy of each Registration Statement as originally
filed, including copies of exhibits thereto (other than any exhibits
incorporated by reference therein), (ii) conformed copies of any amendments and
supplements to each Registration Statement, including copies of the Incorporated
Documents (other than exhibits thereto), and (iii) a conformed copy of each
consent and certificate included or incorporated by reference in, or filed as an
exhibit to, each Registration Statement as so amended and supplemented; prior to
10:00 a.m., New York City time, on the business day next succeeding the date of
this Agreement and from time to time as soon as practicable thereafter, the
Company will deliver to the Underwriters as many copies of the Prospectus as
amended or supplemented as the Underwriters may reasonably request for the
purposes contemplated by the 1933 Act; the Company will promptly advise the
Underwriters of the issuance of any stop order under the 1933 Act with respect
to the Registration Statements (as amended or supplemented) or the institution
of any proceedings therefor, or the suspension of the qualification of the
Shares for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose, of which the Company shall have received notice or
otherwise have knowledge prior to the completion of the distribution of the
Shares; and the Company will use its best efforts to prevent the issuance of any
such stop order and, if issued, to secure the prompt removal thereof.

10

--------------------------------------------------------------------------------


(c)                Filing of Amendments or Supplements.  During the period when
a prospectus relating to the Shares is required to be delivered under the 1933
Act by any Underwriter or any dealer, the Company will not file any amendment or
supplement to the Registration Statements, the Prospectus (or any other
prospectus relating to the Shares filed pursuant to Rule 424(b) under the 1933
Act that differs from the Prospectus as filed pursuant to such Rule 424(b)) or
any Incorporated Document to which any Underwriter or Underwriters' Counsel
shall object.

(d)               Compliance with 1933 Act.  During the period when a prospectus
relating to the Shares is required to be delivered under the 1933 Act by any
Underwriter or any dealer, the Company will comply, at its own expense, with all
requirements imposed by the 1933 Act, as now and hereafter amended, and by the
rules and regulations of the SEC thereunder, as from time to time in force, so
far as necessary to permit the continuance of sales of or dealing in the Shares
during such period in accordance with the provisions hereof and as contemplated
by the Prospectus.

(e)                Certain Events and Amendments or Supplements.  If, during the
period when a prospectus relating to the Shares is required to be delivered
under the 1933 Act by any Underwriter or any dealer, (i) any event relating to
or affecting the Company or of which the Underwriters shall advise the Company
in writing shall occur as a result of which, in the opinion of the Underwriters
or the Company, the Prospectus as then amended or supplemented would include any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it shall be necessary to amend or
supplement the Registration Statements or the Prospectus to comply with the 1933
Act, the 1934 Act or the rules and regulations of the SEC thereunder, the
Company will forthwith at its expense prepare and furnish to the Underwriters a
reasonable number of copies of such amendment or supplement that will correct
such statement or omission or effect such compliance.  Neither the Underwriters'
consent to, nor the Underwriters' delivery of, any such amendment or supplement
prior to the Closing Date shall constitute a waiver of any of the conditions set
forth in Section 5 hereof.

(f)                 Blue Sky Qualifications.  During the period when a
prospectus relating to the Shares is required to be delivered under the 1933 Act
by any Underwriter or any dealer, the Company will furnish such proper
information as may be lawfully required and otherwise cooperate in qualifying
the Shares for offer and sale under the securities or blue sky laws of such
jurisdictions as the Underwriters may reasonably designate and will file and
make in each year such statements or reports as are or may be reasonably
required by the laws of such jurisdictions; provided, however, that the Company
shall not be required to qualify as a foreign corporation, qualify as a dealer
in securities or file a general consent to service of process under the laws of
any jurisdiction.

11

--------------------------------------------------------------------------------


(g)                Earning Statement.  In accordance with Rule 158 under the
1933 Act, the Company will make generally available to its security holders and
to holders of the Shares, as soon as practicable, an earning statement (which
need not be audited) in reasonable detail covering the 12 months beginning not
later than the first day of the month next succeeding the month in which
occurred the effective date (within the meaning of Rule 158 under the 1933 Act)
of the Second Registration Statement.

(h)                Exchange Act Documents; Ratings Notification.  During the
period when a prospectus relating to the Shares is required to be delivered
under the 1933 Act by any Underwriter or any dealer, the Company will file
promptly all documents required to be filed with the SEC pursuant to Section
13(a), 13(c), 14 or 15(d) of the 1934 Act; and the Company will promptly notify
the Underwriters of any written notice given to the Company by any "nationally
recognized statistical rating organization" within the meaning of Rule 436(g)(2)
under the 1933 Act (a "Rating Agency") of any decrease or intended decrease in
any rating of any securities of the Company or of any intended change in any
such rating that does not indicate the direction of the possible change of any
such rating, in each case by any such Rating Agency.

(i)                  Restriction on Sale of Securities.  During a period of 90
days from the date of the Prospectus Supplement, the Company shall not, directly
or indirectly, without the prior written consent of the Representatives, (i)
offer, pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase or otherwise transfer or dispose of any share of Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock or
file any registration statement under the 1933 Act with respect to any of the
foregoing or (ii) enter into any swap, or any other agreement or any
transaction, that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of the Common Stock, whether any such swap or
transaction is to be settled by delivery of Common Stock or other securities, in
cash or otherwise.  The foregoing sentence shall not apply to (A) the Shares,
(B) any shares of Common Stock issued by the Company upon the exercise of an
option or warrant or the conversion or exchange of a security outstanding on the
date hereof, (C) any shares of Common Stock issued or options to purchase Common
Stock granted pursuant to existing employee benefit plans of the Company, (D)
any shares of Common Stock issued pursuant to any nonemployee director stock
plan or dividend reinvestment and stock repurchase plan in effect on the date
hereof, (E) any shares of Common Stock issued by the Company to fund the PNM
Resources, Inc. Executive Savings Plan and any shares of Common Stock issued to
a trust formed by the Company or any of its subsidiaries in connection with any
deferred compensation arrangements in existence as of the date hereof, (F)
Common Stock offered or sold by the Company in connection with its proposed
acquisition of TNP Enterprises, Inc., and (G) the issuance and sale by the
Company of up to 4,945,000 equity units pursuant to that certain underwriting
agreement by and among the Company and Banc of America Securities LLC, J.P.
Morgan Securities Inc. and Morgan Stanley & Co. Incorporated, as representatives
of the underwriters named therein, dated the same date hereof.

12

--------------------------------------------------------------------------------


(j)                 Payment of Expenses.  Whether or not any sale of the Shares
is consummated, the Company will pay or cause to be paid the following:  (i) the
fees, disbursements and expenses of counsel for the Company and the Accountants
in connection with the registration of the Shares under the 1933 Act and all
other expenses in connection with the preparation, printing and filing of the
Registration Statement, any Preliminary Prospectus and the Prospectus and
amendments or supplements thereto and the mailing and delivering of copies
thereof to the Underwriters and any dealers; (ii) the cost of printing or
producing this Agreement, any blue sky memorandum, closing documents (including
any compilations thereof) and other documents in connection with the offering,
purchase, sale and delivery of the Shares; (iii) all expenses (not to exceed
$5,000) in connection with the qualification of the Shares for offering and sale
under state securities laws as provided in Section 4(f) hereof, including the
fees and disbursements of Underwriters' Counsel in connection with such
qualification and in connection with any such blue sky memorandum; (iv) the fees
and expenses incurred in connection with the listing of the Shares on the NYSE;
(v) the cost of preparing the Shares; (vi) the fees and disbursements of the
Company's transfer agent and registrar; (vii) any fees charged by securities
ratings services for rating the Company or any of the Company's securities;
(viii) the filing fees incident to, and the reasonable fees and disbursements of
counsel to the Underwriters in connection with, the review, if any, by the
National Association of Securities Dealers, Inc. (the "NASD") of the terms of
the sale of the Shares; (ix) any fees payable to DTC in connection with the
delivery of the Shares; (x) the costs and expenses of the Company relating to
investor presentations on any "road show" undertaken in connection with the
marketing and offering of the Shares, including, without limitation, expenses
associated with the production of road show slides and graphics, fees and
expenses of any consultants engaged in connection with the road show
presentations with the prior approval of the Company, travel and lodging
expenses of officers of the Company and any such consultants, and the cost of
any aircraft chartered in connection with the road show; and (xi) all other
costs and expenses incident to the performance of the Company's obligations
hereunder that are not otherwise specifically provided for in this Section 4(j);
but, if for any reason the Shares are not delivered by or on behalf of the
Company as provided herein (other than due to a default by the Underwriters),
the Company will reimburse the Underwriters for all out-of-pocket expenses,
including fees and disbursements of Underwriters' Counsel, reasonably incurred
by the Underwriters, in making preparations for the purchase, sale and delivery
of the Shares, but the Company shall then be under no further liability to the
Underwriters with respect to the Shares except as provided in this Section 4(j)
and Section 7 hereof.  It is understood that, except as provided in this Section
4(j) and Section 7 hereof, the Underwriters will pay all of their own costs and
expenses, including the fees of Underwriters' Counsel and any advertising
expenses in connection with any offers the Underwriters may make.

13

--------------------------------------------------------------------------------


(k)               Listing.  The Company will use its best efforts to effect the
listing of the Shares on the NYSE.

(l)                  Use of Proceeds.  The Company will use the net proceeds
from the issuance and sale of the Shares in the manner described in the
Prospectus under "Use of Proceeds".

(m)              Electronic Version of Company Logos.  The Company will, upon
request of any Underwriter, furnish, or cause to be furnished, to such
Underwriter an electronic version of the Company's trademarks, servicemarks and
corporate logo for use on the website, if any, operated by such Underwriter for
the purpose of facilitating the on-line offering of the Shares (the "License");
provided, however, that the License shall be used solely for the purpose
described above, is granted without any fee and may not be assigned or
transferred.

(n)                Sarbanes-Oxley Act.  The Company will continue to comply with
all applicable securities and other applicable laws, rules and regulations,
including, without limitation, the Sarbanes-Oxley Act, and will use its best
efforts to cause the Company's directors and officers, in their capacities as
such, to comply with such laws, rules and regulations, including, without
limitation, the provisions of the Sarbanes-Oxley Act.

(o)               Anti-manipulation.  The Company will not take, directly or
indirectly, any action designed to or that would constitute or that might
reasonably be expected to cause or result in, under the 1934 Act or otherwise,
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Shares.

5.                  Conditions to the Obligations of the Underwriters.  The
obligations of the several Underwriters under this Agreement shall be subject to
the condition that all representations and warranties of the Company contained
in this Agreement are, at and as of each Closing Date, true and correct, the
condition that the Company shall have performed all of its obligations hereunder
on or prior to each Closing Date and the following additional conditions:

(a)                Filing of Prospectus with SEC; No Stop Order; Regulatory
Orders in Full Force and Effect.  The Prospectus, and any supplements thereto,
shall have been filed with the SEC within the time period prescribed for such
filing by Rule 424(b) under the 1933 Act and in accordance with Section 3(a)
hereof; all requests for additional information on the part of the SEC shall
have been complied with to the reasonable satisfaction of the Underwriters; no
stop order suspending the effectiveness of the Registration Statement or any
part thereof shall have been issued and no proceeding for that purpose shall
have been initiated or threatened by the SEC; and the 1935 Act Order shall be in
full force and effect and sufficient to authorize the transactions contemplated
by this Agreement.

14

--------------------------------------------------------------------------------


(b)               Opinion of Underwriters' Counsel.  At the Closing Date,
Underwriters' Counsel shall have furnished to the Underwriters an opinion, dated
the Closing Date, with respect to such matters as the Representatives may
reasonably request and Underwriters' Counsel shall have received such documents
and information as it may reasonably request to enable it to pass upon such
matters.  In rendering such opinion, such counsel (A) may rely as to matters
involving the application of the laws of the State of New Mexico upon the
opinion of Keleher & McLeod, P.A., counsel for the Company, rendered pursuant to
Section 5(c)(1) hereof and (B) may rely as to matters of fact, to the extent
deemed proper, on certificates of responsible officers of the Company and public
officials.

(c)                Opinion of Company Counsel.  (1)  At the Closing Date,
Keleher & McLeod, P.A., counsel for the Company, shall have furnished to the
Underwriters an opinion, dated the Closing Date, in form and substance
satisfactory to the Representatives, to the effect that:

(i)                  the Company has been duly incorporated and is validly
existing as a corporation in good standing under the laws of the State of New
Mexico, with full corporate power and authority to own its properties and
conduct its business as described in the Prospectus and to enter into and to
perform its obligations under, or as contemplated by, this Agreement; and is
duly qualified to do business as a foreign corporation in good standing under
the laws of each jurisdiction which requires such qualification where the
failure to be so qualified would, individually or in the aggregate, reasonably
be expected to cause a Material Adverse Change;

(ii)                each significant subsidiary (as defined in Rule 405 under
the 1933 Act) of the Company has been duly incorporated and is validly existing
as a corporation in good standing under the laws of the jurisdiction in which it
is chartered or organized, with full corporate power and authority to own its
properties and conduct its business as described in the Prospectus; each such
significant subsidiary is duly qualified to do business as a foreign corporation
and is in good standing under the laws of each jurisdiction which requires such
qualification, where the failure to be so qualified would, individually or in
the aggregate, reasonably be expected to cause a Material Adverse Change; and
all of the issued and outstanding common stock of each such significant
subsidiary of the Company has been duly authorized and validly issued and is
fully paid and nonassessable, and all of such common stock is owned by the
Company, directly or indirectly, and is, to the knowledge of such counsel after
reasonable inquiry, free from liens, encumbrances and defects of title;

15

--------------------------------------------------------------------------------


(iii)               to the knowledge of such counsel after reasonable inquiry,
and except as set forth or contemplated in the Prospectus, (x) no action, suit
or proceeding by or before any court or governmental agency, authority or body
or any arbitrator involving the Company or any of its subsidiaries or its or
their property is pending or threatened that (i) could reasonably be expected to
have a material adverse effect on the performance of this Agreement or the
consummation of any of the transactions contemplated hereby or (ii) could
reasonably be expected to cause a Material Adverse Change; and (y) no labor
disturbance by or dispute with the employees of the Company exists or is
threatened or is imminent that could reasonably be expected to cause a Material
Adverse Change;

(iv)              this Agreement has been duly authorized, executed and
delivered by the Company;

(v)                the Company has an authorized capitalization as set forth in
the Prospectus; the Shares have been duly authorized for issuance and sale
pursuant to this Agreement and when issued and delivered by the Company pursuant
to this Agreement will be validly issued, fully paid and non-assessable and will
not be subject to any preemptive or other similar rights;

(vi)              neither the issue and sale of the Shares, the compliance by
the Company with this Agreement, nor the consummation of the transactions herein
contemplated, will conflict with, result in a breach or violation or imposition
of any lien, charge or encumbrance upon any property or assets of the Company or
any of its significant subsidiaries pursuant to, (i) the charter or by-laws of
the Company or any of its significant subsidiaries or (ii) the terms of any
indenture, contract, lease, mortgage, deed of trust, note agreement, loan
agreement or other agreement, obligation, condition, covenant or instrument
known to such counsel after reasonable inquiry to which the Company or any of
its significant subsidiaries is a party or bound or to which its or their
property is subject, or (iii) any statute, law, rule, regulation or, to the
knowledge of such counsel after reasonable inquiry, judgment, order or decree
applicable to the Company or any of its significant subsidiaries of any court,
regulatory body, administrative agency, governmental body, arbitrator or other
authority having jurisdiction over the Company or any of its significant
subsidiaries or any of its or their properties; the execution, delivery and
performance of this Agreement will not require the approval or consent of any
holder or trustee of any debt or other obligations or securities of the Company
which will not have been obtained;

(vii)             the Company is not and after the application of the proceeds
from the sale of the Shares as described in the Prospectus, will not be, an
"investment company," or an entity "controlled" by an investment company, as
such terms are defined in the Investment Company Act of 1940, as amended;

16

--------------------------------------------------------------------------------


(viii)           except as may be required under the 1935 Act and the Federal
Power Act (as to which laws counsel need not express an opinion) no consent,
approval, authorization, filing with or order of any court or governmental
agency or body is required for the issue and sale of the Shares by the Company
or the consummation by the Company of the transactions contemplated by this
Agreement, except such as have been obtained under the 1933 Act and such as may
be required under the blue sky laws of any jurisdiction (as to which counsel
need not express an opinion) in connection with the purchase and distribution of
the Shares by the Underwriters in the manner contemplated herein and in the
Prospectus;

(ix)              the Registration Statements, at the Effective Date, and the
Prospectus, at the time it was filed with the SEC pursuant to Rule 424(b) under
the 1933 Act (except in each case as to financial statements and other financial
or statistical data contained or incorporated by reference therein, upon which
such counsel need not pass), complied as to form in all material respects with
the requirements of the 1933 Act and the respective rules and regulations of the
SEC thereunder; each Incorporated Document as originally filed pursuant to the
1934 Act (except as to financial statements and other financial or statistical
data contained or incorporated by reference therein, upon which such counsel
need not pass) complied as to form when so filed in all material respects with
the requirements of the 1934 Act and the rules and regulations of the SEC
thereunder; each Registration Statement has become, and on the Closing Date is,
effective under the 1933 Act and, to the best of such counsel's knowledge, no
proceedings for a stop order with respect thereto are threatened or pending
under Section 8 of the 1933 Act; and nothing has come to the attention of such
counsel that has caused it to believe that the Registration Statements (except
as to financial statements and other financial or statistical data contained or
incorporated by reference therein, upon which such counsel need not pass), at
the Effective Date, contained an untrue statement of a material fact or omitted
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading or that the Prospectus (except as to financial
statements and other financial or statistical data contained or incorporated by
reference therein, upon which such counsel need not pass), at the time it was
filed with the SEC pursuant to Rule 424(b) under the 1933 Act or on the Closing
Date, included or includes any untrue statement of a material fact or omitted or
omits to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and

(x)                the statements set forth in the Prospectus under the caption
"Description of Capital Stock," insofar as they purport to constitute a summary
of the terms of the Shares are accurate summaries in all material respects.

17

--------------------------------------------------------------------------------


Such opinion shall also state that such counsel has no knowledge of any
litigation, pending or threatened, that challenges the validity of the Shares or
this Agreement, or that seeks to enjoin the performance of the Company's
obligations hereunder.

In rendering such opinion, such counsel may rely (A) as to matters of fact, to
the extent deemed proper, on certificates of responsible officers of the Company
and public officials, and (B) as to matters involving the application of the
laws of the State of New York upon the opinion of Underwriters' Counsel,
rendered pursuant to Section 5(b) hereof.  Such counsel's opinion may further
state that it is addressed to the Underwriters and is rendered solely for their
benefit and may not be relied upon in any manner by any other person (other than
Underwriters' Counsel as to certain matters involving the application of the
laws of the State of New Mexico in their respective opinions to the Underwriters
on the date of such opinions) without such counsel's prior written consent. 
References to the Prospectus in this paragraph (c) include any supplements
thereto at the Closing Date.

(d)               Opinion of Regulatory Counsel. 

(i)                  At the Closing Date, Pillsbury Winthrop LLP, special
counsel for the Company, shall have furnished to the Underwriters an opinion,
dated the Closing Date, in form and substance satisfactory to the
Representatives, to the effect that the 1935 Act Order has been entered by the
SEC, authorizing the transactions contemplated by this Agreement; such order is
in full force and effect and is not subject to any pending appeal or request for
rehearing or reconsideration; and such order is sufficient to authorize the
issuance and sale of the Shares by the Company pursuant to this Agreement.

(ii)                At the Closing Date, Hogan & Hartson L.L.P., special counsel
for the Company, shall have furnished to the Underwriters an opinion, dated the
Closing Date, in form and substance satisfactory to the Representatives, to the
effect that no consent, approval, authorization, filing with or order of the
Federal Energy Regulatory Commission is required for the issue and sale of the
Shares by the Company pursuant to this Agreement.                 

(e)                Letters of Accountants.  On the date of this Agreement, and
at the Closing Date, the Accountants shall have furnished to the Underwriters
letters, dated the date of this Agreement and the Closing Date, respectively, in
form and substance satisfactory to the Representatives, confirming that they are
independent accountants within the meaning of the 1933 Act and the rules and
regulations of the SEC thereunder with respect to the Company and its
subsidiaries and stating in effect that:

18

--------------------------------------------------------------------------------


(i)                  in the opinion of the Accountants, the consolidated
financial statements and schedules included or incorporated by reference in the
Prospectus and audited by them comply as to form in all material respects with
the applicable accounting requirements of the 1933 Act and the 1934 Act and the
respective rules and regulations of the SEC thereunder; and

(ii)                on the basis of a reading of the unaudited consolidated
financial statements included or incorporated by reference in the Prospectus and
the latest available interim unaudited consolidated financial statements of the
Company, the performance of the procedures specified by the American Institute
of Certified Public Accountants for a review of any such financial statements as
described in Statement on Auditing Standards No. 100, inquiries of officials of
the Company responsible for financial and accounting matters and a reading of
the minutes of meetings of the stockholders and the Board of Directors of the
Company and the Audit Committee thereof through a specified date not more than
five days prior to the date of the applicable letter, nothing came to the
attention of the Accountants that caused them to believe that:  (A) any material
modification should be made to the unaudited consolidated financial statements
included or incorporated by reference in the Prospectus for them to be in
conformity with generally accepted accounting principles or any such financial
statements do not comply as to form in all material respects with the applicable
accounting requirements of the 1933 Act or the 1934 Act and the respective rules
and regulations of the SEC thereunder; (B) for the period from the date of the
latest consolidated financial statements included or incorporated by reference
in the Prospectus through the date of the most recent available consolidated
financial statements of the Company and at a subsequent date not more than five
days prior to the date of such letter, there were any decreases in total
consolidated operating revenues, operating income or net income as compared with
the comparable period of the preceding year; or (C) at the date of the most
recent available financial statements of the Company and at a subsequent date
not more than five days prior to the date of such letter, there was any change
in the capital stock of the Company, any increase in long-term debt of the
Company, any decrease in consolidated net current assets (working capital) of
the Company or any decrease in common stockholders' equity of the Company as
compared with the amounts shown in the most recent consolidated balance sheet
included or incorporated by reference in the Prospectus, except in all instances
for changes, increases or decreases that the Prospectus discloses have occurred
or may occur; or, in each such case, for changes, increases or decreases that
are described in such letter that are reasonably satisfactory to the
Representatives.

Such letter shall also cover such other matters as the Representatives shall
reasonably request, including but not limited to the Company's "Management's
Discussion and Analysis of Financial Condition and Results of Operations"
contained in the Company's financial statements included or incorporated by
reference in the Prospectus and any other information of an accounting or
financial nature included or incorporated by reference therein that is derived
from the accounting records of the Company.

19

--------------------------------------------------------------------------------


(f)                 No Material Changes.  (i)  Neither the Company nor any of
its subsidiaries shall have sustained, since the date of the most recent audited
consolidated financial statements included or incorporated by reference in the
Prospectus, any loss or interference with their business from fire, explosion,
flood or other calamity, whether or not covered by insurance, or from any labor
dispute or court or governmental action, order or decree, otherwise than as set
forth in the Prospectus, and (ii) since the respective dates as of which
information is given in the Prospectus, there shall not have been any change, or
any development involving a prospective change, in or affecting the general
affairs, management, financial position, stockholders' equity or consolidated
results of operations of the Company and its subsidiaries, taken as a whole,
otherwise than as described in the Prospectus, the effect of which, in any such
case described in clause (i) or (ii), in the sole judgment of the
Representatives is so material and adverse as to make it impracticable or
inadvisable to proceed with the public offering or the delivery of the Shares on
the terms and in the manner contemplated by the Registration Statement
(exclusive of any amendment thereof) and the Prospectus (exclusive of any
supplement other than the Prospectus Supplement filed after the date hereof) or
to enforce contracts for the sale of any Shares.

(g)                Approval of Listing.  At the Closing Date, the Shares shall
have been approved for listing on the NYSE, subject only to official notice of
issuance.

(h)                Lock-up Agreements.  At the date of this Agreement, the
Underwriters shall have received an agreement substantially in the form of
Exhibit A attached hereto signed by the persons listed on Schedule III attached
hereto.

(i)                  Nonoccurrence of Certain Events.  On or after the date of
this Agreement, and prior to each Closing Date, there shall not have occurred
any of the following: (i) a suspension or limitation of trading in securities of
the Company or generally on the New York Stock Exchange, the American Stock
Exchange or the Nasdaq Stock Market or any setting of minimum or maximum prices
for trading thereon; (ii) a general moratorium on commercial banking activities
in New York, New York declared by the relevant authorities or a material
disruption in commercial banking or securities settlement or clearance services
in the United States; (iii) the outbreak or escalation of hostilities involving
the United States or the declaration by the United States of a national
emergency or war; or (iv) the occurrence of any other calamity or crisis or any
change in financial, political or economic conditions in the United States or
elsewhere, which, in the case of either clause (iii) or (iv) in the sole
judgment of the Representatives, makes it impracticable or inadvisable to
proceed with the public offering or the delivery of the Shares on the terms and
in the manner contemplated in the Prospectus or to enforce contracts for the
sale of any of the Shares.

20

--------------------------------------------------------------------------------


(j)                 Officers' Certificate.  At the Closing Date, the Company
shall have furnished or caused to be furnished to the Underwriters a
certificate, dated the Closing Date, of (i) the chief executive officer, the
President or any Senior Vice President of the Company and (ii) the Treasurer of
the Company in which such officers shall state that the representations and
warranties of the Company in this Agreement are true and correct in all material
respects at and as of the Closing Date, and that the Company has complied with
all agreements and has satisfied all conditions on its part to be performed or
satisfied hereunder at or prior to the Closing Date and that, subsequent to the
respective dates as of which information is given in the Prospectus, there has
been no material adverse change, or any development involving a prospective
material adverse change, in or affecting the general affairs, management,
financial position, stockholders' equity or consolidated results of operations
of the Company and its subsidiaries, taken as a whole, otherwise than as
described in the Prospectus.

(k)               Other Documents and Certificates.  At each Closing Date,
Underwriters' Counsel shall have been furnished with all such documents,
certificates and opinions as Underwriters' Counsel may reasonably request and
that are customary for transactions of a similar nature, and of which the
Company has been notified in writing prior to the date hereof, in order to
evidence the accuracy and completeness of any of the representations,
warranties, certificates or other written statements of the Company provided to
the Underwriters pursuant to this Agreement, the performance of any of the
covenants of the Company, or the fulfillment of any of the conditions herein
contained.  All proceedings taken by the Company at or prior to each Closing
Date in connection with the authorization, issuance and sale of the Shares as
contemplated by this Agreement, including, without limitation, the execution of
this Agreement, shall be reasonably satisfactory in form and substance to the
Underwriters and Underwriters' Counsel.

In case any of the conditions specified above in this Section 5 shall not have
been fulfilled, this Agreement may be terminated by the Underwriters upon
mailing or otherwise delivering written notice thereof to the Company.  Any such
termination shall be without liability of any party to any other party except as
otherwise provided in Section 7 and Section 4(j) hereof and the paragraph
immediately below.

If this Agreement shall be terminated by the Underwriters pursuant to the
immediately preceding paragraph or because of any failure or refusal on the part
of the Company to comply with the terms or to fulfill any of the conditions of
this Agreement, or if for any reason the Company shall be unable to perform its
obligations under this Agreement, then in any such case, the Company will
reimburse the Underwriters for all out-of-pocket expenses (in addition to the
fees and disbursements of counsel to the Underwriters as provided in Section
4(j)) reasonably incurred by the Underwriters in connection with this Agreement
or the offering contemplated hereunder and, upon such reimbursement, the Company
shall be absolved from any further liability hereunder, except as provided in
Section 4(j) and Section 7.

21

--------------------------------------------------------------------------------


The documents required to be delivered by this Section 5 shall be delivered at
the office of Troutman Sanders LLP, counsel for the Underwriters, at 600
Peachtree Street, Suite 5200, Atlanta, Georgia 30308, on the Closing Date.

6.                  Conditions of the Obligations of the Company.  The
obligations of the Company under this Agreement to deliver the Shares shall be
subject to the conditions set forth in Section 5(a) of this Agreement.  In case
such conditions shall not have been fulfilled, this Agreement may be terminated
by the Company by mailing or delivering written notice thereof to the
Representatives.  Any such termination shall be without liability of any party
to any other party except as otherwise provided in Sections 4(j) and 7 hereof.

7.                  Indemnification and Contribution.

(a)                The Company agrees to indemnify and hold harmless each
Underwriter, the directors, officers, employees and agents of each Underwriter
and each person who controls each Underwriter within the meaning of either the
1933 Act or the 1934 Act against any and all losses, claims, damages or
liabilities, joint or several, to which they or any of them may become subject
under the 1933 Act, the 1934 Act or other federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon
any untrue statement or alleged untrue statement of a material fact contained in
the Registration Statement as originally filed or in any amendment thereof (or,
in the case of any action arising out of the issuance and sale of the Shares, in
any prior registration statement to which the Prospectus, as a combined
prospectus under Rule 429 of the rules and regulations of the Commission under
the 1933 Act, relates), or in the Prospectus, any Preliminary Prospectus, or in
any amendment thereof or supplement thereto, or arise out of or are based upon
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
agrees to reimburse each such indemnified party, as incurred, for any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company will not be liable in any such case to the extent that any such
loss, claim, damage or liability arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made
therein in reliance upon and in conformity with written information furnished to
the Company by or on behalf of any Underwriter through the Representatives
specifically for inclusion therein. This indemnity agreement will be in addition
to any liability which the Company may otherwise have.  The indemnity agreement
of the Company contained in this Section 7(a) and the representations and
warranties of the Company contained in Section 1 hereof shall remain operative
and in full force and effect, regardless of any investigation made by the
Underwriters or on the Underwriters' behalf or any such controlling person, and
shall survive delivery of the Shares.

22

--------------------------------------------------------------------------------


(b)               Each Underwriter severally and not jointly agrees to indemnify
and hold harmless the Company, each of its directors, each of its officers who
signs the Registration Statement, and each person who controls the Company
within the meaning of either the 1933 Act or the 1934 Act, to the same extent as
the foregoing indemnity from the Company to each Underwriter, but only with
reference to written information relating to such Underwriter furnished to the
Company by or on behalf of such Underwriter through the Representatives
specifically for inclusion in the documents referred to in the foregoing
indemnity.  This indemnity agreement will be in addition to any liability which
any Underwriter may otherwise have.  The Company acknowledges that the
Underwriter Information (as defined in Section 1(b) hereof) constitutes the only
information furnished in writing by or on behalf of the several Underwriters for
inclusion in any Preliminary Prospectus or the Prospectus.  The Underwriters'
indemnity agreement contained in this Section 7(b) shall remain operative and in
full force and effect, regardless of any investigation made by or on behalf of
the Company or any such controlling person, and shall survive delivery of the
Shares.

(c)                Promptly after receipt by an indemnified party under this
Section 7 of notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against the indemnifying party
under this Section 7, promptly notify the indemnifying party in writing of the
commencement thereof; but the failure so to notify the indemnifying party (i)
will not relieve it from liability under paragraphs (a) or (b) above unless and
to the extent it did not otherwise learn of such action and such failure results
in the forfeiture by the indemnifying party of substantial rights and defenses
and (ii) will not, in any event, relieve the indemnifying party from any
obligations to any indemnified party other than the indemnification obligation
provided in paragraphs (a) or (b) above.  The indemnifying party shall be
entitled to appoint counsel of the indemnifying party's choice at the
indemnifying party's expense to represent the indemnified party in any action
for which indemnification is sought (in which case the indemnifying party shall
not thereafter be responsible for the fees and expenses of any separate counsel
retained by the indemnified party or parties except as set forth below);
provided, however, that such counsel shall be satisfactory to the indemnified
party.  Notwithstanding the indemnifying party's election to appoint counsel to
represent the indemnified party in an action, the indemnified party shall have
the right to employ separate counsel (including local counsel), and the
indemnifying party shall bear the reasonable fees, costs and expenses of such
separate counsel if (i) the use of counsel chosen by the indemnifying party to
represent the indemnified party would present such counsel with a conflict of
interest, (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties which are different
from or additional to those available to the indemnifying

23

--------------------------------------------------------------------------------


 party, (iii) the indemnifying party shall not have employed counsel
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of the institution of such action or (iv) the
indemnifying party shall authorize the indemnified party to employ separate
counsel at the expense of the indemnifying party.  An indemnifying party will
not, without the prior written consent of the indemnified parties, settle or
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each indemnified party from all liability arising out of such claim, action,
suit or proceeding.

(d)               In the event that the indemnity provided in paragraphs (a) or
(b) of this Section 7 is unavailable to or insufficient to hold harmless an
indemnified party for any reason, then each indemnifying party shall severally
contribute to the aggregate losses, claims, damages and liabilities (including
legal or other expenses reasonably incurred in connection with investigating or
defending same) (collectively "Losses") to which such indemnified party may be
subject in such proportion as is appropriate to reflect the relative benefits
received by the Company on the one hand, and by the Underwriters on the other
hand from the offering of the Shares; provided, however, that in no case shall
any Underwriter (except as may be provided in any agreement among underwriters
relating to the offering of the Shares) be responsible for any amount in excess
of the underwriting discount or commission applicable to the Shares purchased by
such Underwriter hereunder.  If the allocation provided by the immediately
preceding sentence is unavailable for any reason, each indemnifying party shall
severally contribute to the Losses to which such indemnified party may be
subject in such proportion as is appropriate to reflect not only such relative
benefits but also the relative fault of the Company and of the Underwriters in
connection with the statements or omissions which resulted in such Losses as
well as any other relevant equitable considerations.  The relative benefits
received by the Company on the one hand and the Underwriters on the other hand
in connection with the offering of the Shares pursuant to this Agreement shall
be deemed to be net proceeds in the same respective proportions as the total net
proceeds from the offering of the Shares pursuant to this Agreement (before
deducting expenses) received by the Company and the total underwriting discounts
and commissions received by the Underwriters, in each case as set forth on the
cover page of the Prospectus, bear to the aggregate public offering price of the
Shares as set forth on such cover.  Relative fault shall be determined by
reference to, among other things, whether any untrue or any alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information provided by the Company on the one hand, or
the Underwriters on the other hand, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission.  The Company and the Underwriters agree that it
would not be just and equitable if contribution were determined by pro rata

24

--------------------------------------------------------------------------------


allocation or any other method of allocation which does not take account of the
equitable considerations referred to above.  Notwithstanding the provisions of
this paragraph (d), no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the 1933 Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.  The
Underwriters' obligations to contribute as provided in this paragraph (d) are
several in proportion to their respective underwriting commitments and not
joint.  For purposes of this Section 7, each person who controls an Underwriter
within the meaning of either the 1933 Act or the 1934 Act and each director,
officer, employee and agent of an Underwriter shall have the same rights to
contribution as such Underwriter and each person who controls the Company within
the meaning of either the 1933 Act or the 1934 Act, each officer of the Company
who shall have signed the Registration Statement and each director of the
Company shall have the same rights to contribution as the Company, subject in
each case to the applicable terms and conditions of this paragraph (d).

8.                  Representations, Warranties and Agreements to Survive
Delivery.  The respective indemnities, agreements, representations, warranties
and other statements of the Company and the Underwriters, as set forth in this
Agreement or made by or on behalf of the Company or the Underwriters,
respectively, pursuant to this Agreement, shall remain in full force and effect,
regardless of any investigation (or any statement as to the results thereof)
made by or on behalf of the Underwriters, any of their officers, directors,
employees, agents or other representatives or controlling persons, or the
Company, any officer or director of the Company who signed the Registration
Statements or any controlling person of the Company, and shall survive delivery
of and payment for the Shares.

9.                  Notices.  All communications hereunder will be in writing
and effective only on receipt, and, if sent to the Representatives, will be
mailed, delivered or telefaxed and confirmed to:

Banc of America Securities LLC
9 West 57th Street
New York, New York 10019
Attention: David McSweeney
Facsimile: (312) 974-9027

Morgan Stanley & Co. Incorporated
1585 Broadway
New York, New York 10036
Attention: Rizvan Dhalla
Facsimile: (212) 507-4093

25

--------------------------------------------------------------------------------


  Wachovia Capital Markets, LLC   One Wachovia Center   301 South College Street
  Charlotte, North Carolina 28288-8905   Attention: Mark Waxman   Facsimile:
(443) 263-6894    

           with a copy to:

Troutman Sanders LLP   600 Peachtree Street   Suite 5200   Atlanta, Georgia 
30308   Attention: Terry C. Bridges, Esq.   Facsimile: (404) 962-6731    
          or, if sent to the Company, will be mailed, delivered or telefaxed and
confirmed to:        PNM Resources, Inc.   Alvarado Square   Albuquerque, New
Mexico  87158   Attention: Treasurer   Facsimile: (505) 241-2369              
with a copy to: Keleher & McLeod, P.A.   414 Silver Ave. SW   12th Floor  
Albuquerque, New Mexico  87102   Attention: Charles L. Moore, Esq.   Facsimile:
(505) 346-1345

10.              Default by an Underwriter.  If any one or more Underwriter or
Underwriters shall fail to purchase and pay for any of the Shares agreed to be
purchased by such Underwriter or Underwriters hereunder and such failure to
purchase shall constitute a default in the performance of its or their
obligations under this Agreement, the remaining Underwriters shall be obligated
severally to take up and pay for (in the respective proportions which the number
of Shares set forth opposite their names in Schedule II hereto bears to the
aggregate number of Shares set forth opposite the names of all the remaining
Underwriters) the Shares which the defaulting Underwriter or Underwriters agreed
but failed to purchase; provided, however, that in the event that the aggregate
number of Shares which the defaulting Underwriter or Underwriters agreed but
failed to purchase shall exceed 10% of the aggregate number of Shares set forth
in Schedule II hereto, the remaining Underwriters shall have the right to
purchase all, but shall not be under any obligation to purchase any, of the
Shares, and if such nondefaulting Underwriters do not purchase all the Shares,
this Agreement will terminate without liability to any nondefaulting Underwriter
or the Company.  In the event of a default by any Underwriter as set forth in
this Section 10, the Closing Date shall be postponed for such period, not
exceeding five Business Days, as the Representatives shall determine in order
that the required changes in the Registration Statement and the Prospectus

26

--------------------------------------------------------------------------------


or in any other documents or arrangements may be effected.  Nothing contained in
this Agreement shall relieve any defaulting Underwriter of its liability, if
any, to the Company and any nondefaulting Underwriter for damages occasioned by
its default hereunder.  The term "Underwriter" for purposes of this Agreement
includes any such person substituted for the defaulting Underwriter. 
Notwithstanding any termination pursuant to this Section 10, the provisions of
Sections 4(j), 7, 8 and 12 hereof shall remain in effect.

11.              Termination.  This Agreement shall be subject to termination in
the absolute discretion of the Representatives, by notice given to the Company
prior to delivery and payment for the Shares, if at any time prior to such time
any of the following occurs: (i) a suspension or limitation of trading in
securities of the Company or generally on the New York Stock Exchange, the
American Stock Exchange or the Nasdaq Stock Market or any setting of minimum or
maximum prices for trading thereon; (ii) a general moratorium on commercial
banking activities in New York, New York declared by the relevant authorities or
a material disruption in commercial banking or securities settlement or
clearance services in the United States; (iii) the outbreak or escalation of
hostilities involving the United States or the declaration by the United States
of a national emergency or war; or (iv) the occurrence of any other calamity or
crisis or any change in financial, political or economic conditions in the
United States or elsewhere, which, in the case of either clause (iii) or (iv) in
the sole judgment of the Representatives, makes it impracticable or inadvisable
to proceed with the public offering or the delivery of the Shares on the terms
and in the manner contemplated in the Prospectus (exclusive of any supplement
thereto) or to enforce contracts for the sale of any of the Shares.

12.              Miscellaneous.  The rights and duties of the parties to this
Agreement shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the law of the State of New York.  This Agreement shall be binding
upon, and inure solely to the benefit of, the parties to this Agreement and
their respective heirs, executors, administrators, successors and assigns, and
no other person shall acquire or have any right under or by virtue of this
Agreement.  No person who purchases any of the Shares from the Underwriters
shall be deemed a successor or assign by reason merely of such purchase.  This
Agreement may be executed by any one or more of the parties hereto in any number
of counterparts, each of which shall be deemed to be an original, but all such
respective counterparts shall together constitute one and the same instrument. 
The word "or" shall not be exclusive, and all references in this Agreement to
the words "herein," "hereof," "hereunder" and other words of similar import
refer to this Agreement as a whole and not to any particular Section or
subdivision hereof, and the captions to such Sections and subdivisions are for
convenience only and shall not affect the construction hereof.  The Company is
authorized, subject to applicable law, to disclose any and all aspects of this
potential transaction that are necessary to support any U.S. federal income tax
benefits expected to be claimed with respect to such transaction, without the
Underwriters imposing any limitation of any kind.

27

--------------------------------------------------------------------------------


If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company the enclosed duplicate hereof, whereupon
this Agreement will become a binding agreement between the Company and the
Underwriters in accordance with its terms.

Very truly yours,

PNM RESOURCES, INC.

By:     /s/ Jeffry E. Sterba__________

Name: Jeffry E. Sterba
                                                                                                        
Title:   Chairman, President and Chief Executive Officer

--------------------------------------------------------------------------------


The foregoing Underwriting Agreement is hereby confirmed and accepted as of the
date specified in Schedule I hereto.

Banc of America Securities LLC
Morgan Stanley & Co. Incorporated
Wachovia Capital Markets, LLC
as Representatives of the Underwriters listed in Schedule II hereto

By:  BANC OF AMERICA SECURITIES LLC

By:       /s/ S. David McSweeney________

Name: S. David McSweeney
          Title:   Managing Director

By:  MORGAN STANLEY & CO. INCORPORATED

By:        /s/ David Scharzbach                      

Name: David Scharzbach
          Title:   Executive Director

By:  WACHOVIA CAPITAL MARKETS, LLC

By:       /s/ Mark Waxman                              

Name: Mark Waxman
          Title:   Director

For themselves and the other several Underwriters
named in Schedule II to the foregoing Underwriting Agreement.

--------------------------------------------------------------------------------


SCHEDULE I

Underwriting Agreement dated March 23, 2005

Registration Statement Nos. 333-121059 and 333-106080

Total Number of Firm Shares Being Purchased:  3,400,000

Total Number of Option Shares Being Offered: 510,000

Purchase Price Per Firm Share:  $25.8903

Purchase Price Per Option Share:  $25.8903

Price to Public Per Share:  $26.76

Total Purchase Price for Firm Shares to be Paid by Underwriters on the First
Closing Date:       $88,027,020

First Closing Date:  March 30, 2005, 10:00 AM New York City Time

First Closing Location:  Troutman Sanders LLP, 600 Peachtree Street, Atlanta,
Georgia 30308

--------------------------------------------------------------------------------


SCHEDULE II

Underwriters

Number
of Firm Shares
    to be Purchased

Wachovia Capital Markets, LLC

782,000

Banc of America Securities LLC

663,000

Morgan Stanley & Co. Incorporated

663,000

Citigroup Global Markets Inc.

510,000

Merrill Lynch, Pierce, Fenner & Smith Incorporated

510,000

Southwest Securities, Inc.

170,000

Janney Montgomery Scott LLC

102,000

                  TOTAL:   

                          3,400,000

                                                                              
                                           

--------------------------------------------------------------------------------


SCHEDULE III

List of persons subject to lock-up

Directors

Adelmo E. Archuleta

Robert G. Armstrong

Julie A. Dobson

Manuel T. Pacheco

Robert M. Price

Bonnie S. Reitz

Jeffrey E. Sterba

Joan B. Woodard

 

Executive officers

Alice A. Cobb

John R. Loyack

Patrick T. Ortiz

Eddie Padilla, Jr.

William J. Real

Hugh W. Smith

Thomas G. Sategna

Jeffrey E. Sterba

--------------------------------------------------------------------------------


Exhibit A

March 23, 2005

Banc of America Securities LLC
9 West 57th Street
New York, New York 10019

J.P. Morgan Securities Inc.
277 Park Avenue
New York, New York 10017

Morgan Stanley & Co. Incorporated
1585 Broadway
New York, New York 10036

as Representatives of the Underwriters
named in the below-referenced Equity Units
Underwriting Agreement

Banc of America Securities LLC
9 West 57th Street
New York, New York 10019

Morgan Stanley & Co. Incorporated
1585 Broadway
New York, New York 10036

Wachovia Capital Markets, LLC
One Wachovia Center
301 South College Street
Charlotte, North Carolina 28288-8905

as Representatives of the Underwriters
named in the below-referenced Equity
Underwriting Agreement

Re:       Proposed Public Offerings by PNM Resources, Inc.

Ladies and Gentlemen:

The undersigned, a stockholder of PNM Resources, Inc., a New Mexico corporation
(the "Company"), understands that (i) Banc of America Securities LLC, J.P.
Morgan Securities Inc. and Morgan Stanley & Co. Incorporated, as Representatives
(the "Equity Units Representatives"), propose to enter into an Underwriting
Agreement (the "Equity Units Underwriting Agreement") with the Company in
connection with the Company's public offering of the Company's equity units, and
(ii) Banc of America Securities LLC, Morgan Stanley & Co. Incorporated and

--------------------------------------------------------------------------------


 Wachovia Capital Markets, LLC, as Representatives (together with the Equity
Units Representatives, the "Representatives"), propose to enter into an
Underwriting Agreement (the "Equity Underwriting Agreement" and, together with
the Equity Units Underwriting Agreement, the "Underwriting Agreements" and each,
an "Underwriting Agreement") with the Company, in connection with the Company's
public offering of shares of the Company's common stock, no par value (the
"Common Stock").  In recognition of the benefit that such offerings will confer
upon the undersigned as a stockholder and an officer and/or director of the
Company subject to the reporting requirements of Section 16 of the Securities
Exchange Act of 1934, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the undersigned agrees with
each underwriter named in the Underwriting Agreements that, during a period of
90 days from the date of each Underwriting Agreement, the undersigned will not,
without the prior written consent of the Representatives, directly or
indirectly, (i) offer, pledge, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant for the sale of, or otherwise dispose of or transfer any shares
of Common Stock or any securities convertible into or exchangeable or
exercisable for Common Stock, whether now owned or hereafter acquired by the
undersigned or with respect to which the undersigned has or hereafter acquires
the power of disposition, or file any registration statement under the
Securities Act of 1933, as amended, with respect to any of the foregoing or (ii)
enter into any swap or any other agreement or any transaction that transfers, in
whole or in part, directly or indirectly, the economic consequence of ownership
of the Common Stock, whether any such swap or transaction is to be settled by
delivery of Common Stock or other securities, in cash or otherwise.

Very truly yours,

Signature:                                                  

Print Name:                                               

Title:                                                           